DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 17 is objected to because of the following informalities:
Regarding claim 17, the reference numeral “3D” is recited for the cover without parenthesis. It appears to be a typographical error and applicant is recommended to place the 3D into parenthesis to ensure clarity of claimed limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, and 20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kladders et al. (WO2008/034504, with US2010/0051023 as English language equivalent, all citations will be made in reference to the US Patent Publication, hereafter).
Regarding claim 1, Kladders discloses an inhaler (specifically embodiment shown in FIG. 3, where carrier is set in motion by airflow) (Kladders, para. 0044-0045) for inhalation of a formulation comprising a carrier (3) in the form of a belt, strip, blister and/or film (carrier may also be flexible, flat, in the shape of a ribbon, strip, blister and/or foil) (Kladders, para. 0037), wherein: at resting position, the carrier (3) is planar (is flexible , flat in the shape of a ribbon, strip, blister and/or foil) (Kladders, para. 0037) and extends longitudinally along a longitudinal axis (as shown in Kladder's FIG. 3, extends between two ends of the housing), the carrier comprises a free end (as shown in Kladders’ FIG. 3, adjacent to where reference numeral 3 is pointing), an opposing end (carrier end held by a guide device 14) (Kladders, para. 0057), and a spring portion (portion of carrier adjacent to where guide device holds the carrier) located between the free end and the opposing end that is deformable by spring resilience (carrier is flexible; air flow sets the carrier in vibration) (Kladders, para. 0037), where the spring portion includes a relatively stiff elastic characteristic that imparts a corresponding relative stiffness in the carrier (flexible, flat, in the form of a ribbon, strip; it is made from a suitable material particularly plastics - plastic material is relatively stiff being held and supported in a cantilevered manner indicating that the carrier is vibrated due to the relatively stiff elastic characteristic) (Kladders, para. 0025), and the opposing end of the carrier is fixed such that the air current flowing parallel to the longitudinal axis of the carrier sets the free end of the carrier into motion transversely with respect to the longitudinal axis, and the spring resilience  of the spring portion opposes the motion of the free end of the carrier transversely with respect to the longitudinal axis and in combination with the continued air current sets the carrier into oscillation by way of a resonance vibration established by the corresponding relative stiffness in the carrier provided by the relatively stiff elastic characteristic of the spring portion (Air flow preferably sets the carrier directly in motion, particularly in vibration,. Vibration occurs in particularly at least substantially or with a substantial component at right angles to the longitudinal or surface direction of the carrier; see also airflow 5 parallel to carrier in FIG. 3 -- It is noted that the carrier is the same as the carrier in the other embodiments, the stiffness is clearly shown with the cantilevered carrier being supported and staying in position for vibration despite having an element 6 impacting the carrier showing the relative stiffness. However, with embodiment shown in FIG. 3, it is clear the air flow is also capable of setting the carrier in vibratory motion) (Kladders, para. 0044). While the disclosure of Kladders clearly discloses that the carrier can be planar (flexible flat) (para. 0037), Kladders does show the carrier set in motion in FIG. 3. However, if there is any doubt as to whether the carrier is planar. Kladders does clearly teach that the carrier may also be flexible, flat, in the shape of a ribbon, strip, blister. Therefore, it would have been obvious to one of ordinary skill in the art at the 
Regarding claims 4 and 20, Kladders discloses that the spring portion extends at least substantially parallel in a main plane of the carrier (see FIG. 3 of Kladders, the spring portion of kladders directly adjacent to the receptacle is in the same plane as the carrier).

Claim 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kladders et al. (WO2008/034504), as applied to claim 1 above, in view of Kuwajima et al. (2004/0057159).
Regarding claim 2, the modified device of Kladders has everything as claimed including the spring portion in the form of a leaf (spring is flat; see Kladders' FIG. 3), but does not specifically disclose that the spring portion comprises two spring bars extending parallel to one another.
Kuwajima teaches a leaf spring comprising two spring bars extending parallel to one another  and parallel to the longitudinal axis (as shown in Kuwajima's FIG. 6, formed by opening 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the spring portion of the modified device of Kladders comprise two spring bars extending parallel to one another as taught by Kuwajima in order to provide reduction in rigidity and spring constant (Kuwajima, para. 0014).

Kuwajima teaches a leaf spring comprising an opening in the form of a slot or longitudinal slot extending parallel to the longitudinal axis (as shown in Kuwajima's FIG. 6, formed by opening 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the spring portion of the modified device of Kladders comprise an opening in the form of a slot or longitudinal slot as taught by Kuwajima in order to provide reduction in rigidity and spring constant (Kuwajima, para. 0014).

Claim 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kladders et al. (WO2008/034504), as applied to claim 1 above, in view of Jahnsson (6,286,507), in view of Chawla et al. (5,239,991), collectively.
Regarding claim 17, Kladders discloses a housing (1; inhaler) having an inlet (8; supply channel) and an outlet at an opposing, second end (outlet being channel leading to mouthpiece 9) (Kladders, para. 0028, 0030; FIG. 3); and a mouthpiece at the outlet of the housing (outlet leading to mouthpiece 9) (Kladders, para. 0028, 0030; FIG. 3); at a resting position, the carrier (3) is planar (see rejection to claim 1 above regarding planar limitation) and extends longitudinally within the housing between the first and second ends of the housing along a longitudinal axis (as shown in Kladder's FIG. 3, extends between two ends of the housing), the carrier comprising a base element (bottom of receptacle 4) forming a receptacle for the formulation (as shown in Kladders' FIG. 3, formulation is held by receptacle) and a covering device over the receptacle which can be manually opened or removed in order to open the carrier for subsequent dispensing of the formulation (4a) (cover; removed to allow formulation to expel) (Kladders, para. 0026; FIG. 3), but does not specifically disclose that the carrier comprises a cover including at least one opening, while a cover element closes off or covers the at least one openings and is pulled away manually away.
Chawla teaches a carrier for formulation dispensing comprising a base element (1) (base) and a cover (2) (upper portion) including at least one opening (number of holes) and a covering device which at least partially covers the cover and is pulled away manually away (Chawla, col. 3, lines 40-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the carrier of the modified device of Kladders to have a cover including at least one opening while a cover element closes off or covers the openings and is pulled away manually away as taught by Chawla in order break up any aggregates of powder as they pass through (Chawla, col. 2, lines 30-40).
The now modified device of Kladders does not specifically disclose that the covering device having a first end coupled to a first peripheral edge of the base element towards and outlet of the housing and extending towards an inlet over the cover and the receptacle past a second opposing edge of the base element closes to the inlet, the covering device comprises a folded back portion of the cover element extending from the second opposing edge of the base element back over the cover element, the cover and the receptacle and out through the outlet, the covering device comprises a grip element that projects out of the mouthpiece and the 
Jahnsson teaches an inhaler comprising a covering device having a first end coupled to a first peripheral edge of the base element towards and outlet of the housing and extending towards an inlet over the cover and the receptacle past a second opposing edge of the base element closes to the inlet, the covering device comprises a folded back portion (as shown in Jahnsson's FIG. 6 of tape 40)  of the cover element extending from the second opposing edge of the base element back over the cover element, the cover and the receptacle and out through the outlet, the covering device comprises a grip element (free ends) that projects out of the mouthpiece and the outlet for pulling the cover element out through the outlet and off the cover and out through the inhaler as shown in Jahnsson’s FIG. 5 (Jahnsson, col. 5, lines 40-55)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the covering device of the modified device of Kladders to have a first end coupled to a first peripheral edge of the base element towards and inlet of the housing and extending towards an outlet over the cover and the receptacle past a second opposing edge of the base element closest to the outlet, a folded back portion of the cover element extending from the second opposing edge of the base element back over the cover element, the cover and the receptacle and out through the outlet, and an associated grip element for pulling the cover element out through the outlet and off the cover, while the cover element and/or grip element projects from the inhaler as taught by Jahnsson in order to hold the 
The now modified device of Kladders does not explicitly disclose that the cover element projects out of the outlet/mouthpiece. However, one of ordinary skill in the art at the time the invention was made would have found the positioning of the cover element and/or grip element being projected out of the mouthpiece or outlet to be a matter of design consideration since the only openings of the device of Kladders shown in the mouthpiece or air inlet and would have found it obvious to modify the cover element and/or the grip element to project out of the mouthpiece or outlet since the only two openings for access to the carrier is from the mouthpiece or inlet. See MPEP 2144.04(VI)(C).
Regarding claim 18, the modified device of Kladders disclose that the cover, which covers the receptacle containing the formulation (see rejection to claim 17 above for cover), comprises, as the at least one opening, three to five holes (cover of Chawla comprises three to five holes as shown in Chawla’s FIG. 2, which are covered by the covering device when the carrier is closed) (4a of Kladders, as modified by Jahnsson).
Regarding claim 19, the modified device of Kladders discloses that the holes are arranged in opposing end regions of the receptacle (as shown in Chawla’s FIG. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 9-16 of U.S. Patent No. 9,993,601 (hereafter referred to as ‘601). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 5, claim 1 of ‘601 has the same limitations as claimed. The only difference is that the present claim 1 recites the concept of stiff elastic characteristics which is still covered by the concept of “spring resilience” of the claim 1 of ‘601 since spring resilience inherently requires a stiff elastic characteristic.
Regarding claims 2-4, 6-18, and 20, claims 2-7, 9-16 all recite the limitations as claimed.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,993,601 (hereafter referred to as ‘601) as applied to claim 18 above, and in view of Chawla et al. (5,239,991). 
Regarding claim 18, claim 14 of ‘601 has everything as claimed, but does not specifically disclose that the holes are arranged in opposing end region of the receptacle.
However, Chawla teaches an inhaler with a receptacle for a formulation comprising a cover having holes are arranged in opposing end regions of the receptacle (as shown in Chawla’s FIG. 2).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adler et al. (2013/0042864) teaches an inhaler comprising a rigid carrier pivotally mounted within a housing which is actuated by the airflow of a user’s inhalation to release a formulation into the air stream for subsequent inhalation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL TSAI
Primary Examiner
Art Unit 3785


/MICHAEL J TSAI/Primary Examiner, Art Unit 3785